Citation Nr: 0101800	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic degenerative arthritis, cervical spine, with 
limitation of motion.

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic degenerative arthritis, lumbosacral spine and 
dorsal spine, with limitation of motion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in December 1997.  


FINDINGS OF FACT

1.  Prior to February 28, 1997, traumatic degenerative 
arthritis, cervical spine, with limitation of motion, was 
manifested by no more than moderate limitation of motion.

2.  From February 28, 1997, traumatic degenerative arthritis, 
cervical spine, with limitation of motion, has been 
manifested by severe limitation of motion. 

3.  Prior to February 28, 1997, traumatic degenerative 
arthritis, lumbosacral spine and dorsal spine, with 
limitation of motion, was manifested by no more than moderate 
limitation of motion of the lumbosacral spine, and by painful 
motion of the thoracic or dorsal spine.

4.  From February 28, 1997, traumatic degenerative arthritis, 
lumbosacral spine and dorsal spine, with limitation of 
motion, has been manifested by severe limitation of motion of 
the lumbosacral spine, and by painful motion of the thoracic 
or dorsal spine.


CONCLUSIONS OF LAW

1.  For the period prior to February 28, 1997, the criteria 
for entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected traumatic 
degenerative arthritis, cervical spine, with limitation of 
motion, were not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59, 4.71a, and Diagnostic Codes 5003, 5010, 5290 
(2000).

2.  From February 28, 1997, the criteria for entitlement to a 
30 percent disability evaluation for the veteran's service-
connected traumatic degenerative arthritis, cervical spine, 
with limitation of motion, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 
5003, 5010, 5290 (2000).

3.  For the period prior to February 28, 1997, the criteria 
for entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected traumatic 
degenerative arthritis, lumbosacral spine, with limitation of 
motion, were not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59, 4.71a, and Diagnostic Codes 5003, 5010, 5292 
(2000).

4.  From February 28, 1997, the criteria for entitlement to a 
40 percent disability evaluation for the veteran's service-
connected traumatic degenerative arthritis, lumbosacral 
spine, with limitation of motion, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 
5003, 5010, 5292 (2000).

5.  A separate evaluation is warranted for traumatic 
degenerative arthritis, dorsal spine, with limitation of 
motion.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Esteban v. Brown, 6 Vet. App. 259 (1994).

6.  The criteria for entitlement to a 10 percent disability 
evaluation for the veteran's service-connected traumatic 
degenerative arthritis, dorsal spine, with limitation of 
motion, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59, 4.71a, and Diagnostic Codes 5003, 5010, 5291 
(2000); Lichtenfels v. Derwinski 1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
legislation is, in the Board's view, more advantageous to the 
veteran.  However, in the present case the Board notes that 
the veteran has been afforded special VA examinations in 
connection with each of the issues on appeal.  The reports of 
these examinations are detailed and allow for equitable 
review of the veteran's claims.  Moreover, it is clear from 
the record that the veteran's overall physical condition is 
such that further examination is not realistically feasible.  
Under the circumstances, the Board finds that there has been 
substantial compliance with the new legislation and that no 
useful purpose would be served by delaying appellate review 
for any additional development. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's traumatic degenerative arthritis, cervical 
spine, with limitation of motion, is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5290.  Traumatic 
degenerative arthritis, lumbosacral spine and dorsal spine, 
with limitation of motion, is evaluated under Diagnostic 
Codes 5010-5292.  Under Diagnostic Code 5010, traumatic 
arthritis, substantiated by X-ray findings, is to be 
evaluated as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Codes addressing limitation of motion of the cervical and 
lumbar spine are Diagnostic Codes 5290 and 5292.  Under 
Diagnostic Code 5290, a 30 percent evaluation is warranted 
for severe limitation of motion of the cervical spine, and a 
20 percent evaluation is warranted for moderate limitation of 
motion.  Under Diagnostic Code 5292, a 40 percent evaluation 
is warranted for severe limitation of motion of the lumbar 
spine and a 20 percent evaluation is warranted for moderate 
limitation of motion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although not specifically 
mentioned in that decision, but also to be considered, is 
38 C.F.R. § 4.59, which speaks to painful motion.  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Service connection for a single disability, characterized as 
strain, paravertebral muscle group, bilateral, was apparently 
granted shortly after separation from service, and a 
noncompensable evaluation was assigned, effective February 
1946.  In May 1965, the evaluation was increased to 10 
percent, effective March 1965.  In addition, the disability 
was re-characterized as osteoarthritis, thoracolumbar, 
cervical spine.  The decision was based on a VA examination 
report that essentially indicated normal clinical findings 
but also noted X-ray evidence of minor osteoarthritis of the 
cervical spine, which the RO determined could not be 
dissociated from the service connected paravertebral muscle 
strain.  

In November 1974, the RO again re-characterized the 
disability, as osteoarthritis of the spine, dorsal, cervical, 
lumbar.  The RO explicitly determined that service connection 
was in effect for arthritis of the cervical, dorsal, and 
thoracic spine.  In May 1977, the evaluation was increased to 
30 percent effective February 1977.  The evaluation was 
increased again, to 40 percent, in April 1981.  The effective 
date of the increase was January 1981.  In January 1988, the 
RO reduced the evaluation to 20 percent, effective May 1988.  
In November 1992, the RO determined that the veteran's 
cervical disability should be evaluated separately from his 
lumbosacral and thoracic disability and assigned 20 percent 
evaluations for each disability.  

A Magnetic Resonance Imaging (MRI) scan in August 1992 showed 
facet joint hypertrophic changes throughout the lumbar spine 
with mild diffuse annular bulging at L1-2, L2-3, L3-4, 
producing mild canal stenosis.  There was severe spinal canal 
stenosis at L4-5 secondary to diffuse disc bulging with 
central disc herniation as well as marked hypertrophy of the 
ligamentum flava. 

VA treatment records from September 1992 noted that the 
veteran complained of a six week history of pain in the back 
and in the legs.  An October 1992 entry reported that the 
veteran had lumbar spinal stenosis but that his back had good 
mobility.  Another entry that same month contained an opinion 
that the veteran's symptoms were not symptoms of spinal 
stenosis but more of arthritis of facet joints.  In February 
1993 he was noted to have difficulty walking, with lower back 
pain to his knees.  However he was also determined to have a 
slowly progressing neuropathy or limb girdle neuropathy 
affecting the upper and lower extremities.  

At his October 1993 personal hearing, the veteran testified 
that he suffered from neck and back pain, with radiating pain 
into the lower extremities.  He denied any radiating cervical 
pain, but said that he did suffer from muscle spasm in the 
neck and shoulder muscles.  He also reported that pain in the 
lumbosacral area was exacerbated by turning or rotating the 
spine.  He said that when he awakes in the mornings his back 
is very stiff and he has difficulty getting up and 
maintaining his balance due to his back and his knees. 

The veteran received a series of VA examinations in November 
and December 1993.  The report from the orthopedic 
examination conducted in November 1993 reported that the 
veteran complained of chronic pain and stiffness involving 
the entire spine, aggravated by activity and by cold, damp 
weather.  Flexion of the cervical spine was to 40 degrees, 
extension was to 20 degrees, lateral flexion was to 10 
degrees bilaterally, and rotation was to 45 degrees, 
bilaterally, with discomfort noted in all motions.  There was 
tenderness in the cervical area but no muscle guarding.  

Flexion of the lumbosacral spine was to 60 degrees, extension 
was to 10 degrees, lateral flexion was to 10 degrees, 
bilaterally, and rotation was to 50 degrees bilaterally, with 
discomfort noted in all motions.  There was tenderness in the 
lumbosacral area but no muscle guarding.  X-rays of the 
cervical, thoracic, and lumbar spine showed degenerative 
joint disease throughout the spine but were reported as being 
no different from X-rays taken in 1991.  The December 1993 
neurologic examination report noted that the veteran's loss 
of motor function in the extremities was due to a myopathic 
process, consistent with limb girdle dystrophy.  The examiner 
diagnosed severe spinal stenosis, mildly symptomatic, as well 
as probable limb girdle dystrophy.  

The veteran underwent another VA examination on February 28, 
1997.  It was noted that the veteran was living in a nursing 
home and was rather confused and was unable to remember much 
about the nature of his complaints.  He did not complain of 
any discomfort.  He had kyphosis of the spine, with forward 
listing of the trunk and head, but there was no fixed 
deformity of the spine.  He had poor muscle tone, but no 
muscle atrophy, spasm, or tenderness.  

Range of motion of the lumbosacral spine revealed flexion to 
25 degrees, extension to 10 degrees, lateral flexion to 0 
degrees bilaterally, and rotation to 0 degrees, bilaterally.  
The examiner reported that there was no objective evidence of 
pain on motion of the lumbosacral spine.  Flexion of the 
cervical spine was to 15 degrees, extension was to 15 
degrees, lateral flexion was to 10 degrees bilaterally, and 
rotation was to 40 degrees, bilaterally.  Following a series 
of X-rays of the entire spine, the examiner diagnosed 
moderate to severe degenerative disc disease of the cervical, 
dorsal, and lumbar spine.  

VA treatment records from January to May 1997 noted that the 
veteran had recently exhibited a decreased mental state and 
was evaluated for admission to the geriatric care unit.  He 
was treated for numerous disorders, and received multiple 
tests, including a MRI scan of the cervical spine and X-rays 
of the whole spine.  The MRI scan showed degenerative changes 
of C3-7 with mild central spinal stenosis at C5-6 with 
herniated nucleus pulposus at C4-7 and ischemia in pons.  The 
X-rays showed a moderate degree of osteoarthritic changes of 
the entire spine, with anterior subluxation of C4-C5, 
narrowing of the intervertebral disc space between C5-C6, C6-
C7, and L5-S1 with sclerotic changes.  Additional X-rays of 
the cervical spine, taken in October 1997, revealed moderate 
osteoporosis and minimal spondylosis with hypertrophic 
lipping involving C5 and C6, and arthritic changes of the 
facet joints, in particular C3, C4, and C5.  

This case was remanded by the Board in December 1997.  The 
Board, among other things, directed that the veteran be 
reexamined by VA in order to obtain a medical opinion on 
whether the veteran's stenosis could be reasonably related to 
service-connected arthritis of the spine.  

The VA examination was conducted in April 1998.  The examiner 
noted that the veteran had been an inpatient at the VA 
hospital since September 1997 due to multiple disorders, and 
that communication with the veteran was difficult, that he 
was hard of hearing, and that his daughter accompanied him 
during the examination.  The veteran's daughter said that he 
suffered from generalized weakness of the muscles and had 
difficulty getting out of his wheelchair, and difficulty 
getting around in general due to the weakness in his arms and 
legs.  Cervical examination revealed a forward list of the 
head.  Muscle tone was moderate and there was no spasm, 
scoliosis, or tenderness.  Flexion was to 15 degrees, 
extension was to 15 degrees, lateral flexion was to 10 
degrees bilaterally, with complaint of pain, and rotation was 
to 35 degrees bilaterally.  The musculature of both upper 
limbs showed atrophy with poor muscle tone, grip strength was 
moderate and reflexes sluggish.  X-rays of the cervical spine 
showed narrowing and sclerosis of the C5-6 and C6-7 areas.

There was mild scoliosis in the upper part of the thoracic 
and lumbosacral spine.  Muscle tone was poor and there was no 
spasm or tenderness.  Flexion was to 30 degrees, extension 
was to 0 degrees, lateral flexion was to 0 degrees 
bilaterally, and rotation was to 10 degrees bilaterally.  
There was poor muscle tone in the thigh and calf and atrophy 
of the quadriceps muscles bilaterally.  Straight leg raise 
test was positive at 65 degrees with complaints of pain.  X-
rays of the thoracic spine showed moderate degenerative disc 
disease with mild scoliosis.  X-rays of the lumbar spine 
showed degenerative disc disease with vacuum phenomenon at 
the L4-5 and L5-S1 areas.  

MRIs of the spine could not be conducted for medical reasons 
unrelated to the veteran's service-connected claims.  The 
examiner diagnosed degenerative arthritis and disc disease of 
the spine, including cervical, thoracic, and lumbar areas.  
The examiner further explained that arthritis of the spine 
was synonymous with degenerative changes of the spine, and 
that it was more likely than not that such severe 
degenerative changes may cause spinal stenosis.  In addition, 
the examiner stated that, due to the veteran's non-service 
connected myopathic disease, it was not possible to assess 
the degree of functional limitation solely due to service-
connected arthritis. 

In November 1999, the veteran was again examined by the same 
VA examiner who had conducted the earlier examination.  The 
examiner reported that communication with the veteran was 
again very difficult.  The veteran's daughter again 
accompanied the veteran and she said that he was definitely 
physically weaker than before.  The veteran was unable to get 
up out of his wheelchair and stand and so the examination was 
conducted with him seated in his wheelchair.  Examination of 
the cervical spine showed the head to be square on the 
shoulders with no scoliosis, no tenderness, and moderate 
muscle tone.  Active flexion was to 10 degrees, active 
extension was to 10 degrees, active lateral flexion was to 5 
degrees bilaterally, and active rotation was to 25 degrees 
bilaterally.  Passive flexion of the cervical spine was to 10 
degrees, passive extension was to 10 degrees, passive lateral 
flexion was to 10 degrees bilaterally, and passive rotation 
was to 35 degrees bilaterally.  There was muscle atrophy in 
the upper extremities, with poor muscle tone and very 
sluggish reflexes.

Examination of the thoracic and lumbar spine showed mild 
scoliosis with kyphosis.  There was no tenderness or muscle 
spasm, and muscle tone was poor to moderate.  The examiner 
was unable to obtain active range of motion findings due to 
lack of cooperation and understanding by the veteran.  
Passive flexion was to 20 degrees, passive extension was to 0 
degrees, passive lateral flexion was to 0 degrees 
bilaterally, and passive rotation was to 0 degrees, 
bilaterally.  Both lower limbs showed poor muscle tone in the 
calves and thighs, and atrophy in the quadriceps.  Sensation 
was present.  Straight leg raise testing was positive at 45 
degrees bilaterally in a sitting position.  

X-rays revealed moderate spondylitic changes especially in 
the mid-section of the cervical spine.  There were moderate 
degenerative changes with scoliosis in the thoracic spine, 
and the lumbar spine had advanced degenerative changes in the 
lower lumbar area with vacuum phenomenon, with a possible 
grade I spondylolisthesis at L5-S1.  The examiner's diagnosis 
was degenerative arthritis of the cervical, thoracic, and 
lumbar spine.  The examiner also diagnosed neuromuscular 
disease resulting in a myopathic condition which produced the 
weakness and atrophy of muscles to a great extent.  The 
examiner stated that he had reviewed the remand instructions 
and had attempted to comply as best he could.  He said that 
the recording of pertinent clinical findings, symptoms, and 
complaints had been obtained with the help of the veteran's 
daughter.  Limitation of function could not be determined, 
according to the examiner, due to the veteran's immobility 
and associated muscle atrophy caused by the myopathic 
condition, and it was not possible to state whether the 
limitation of motion and limitation of function were solely 
related to the veteran's service-connected arthritis of the 
spine.  

I.  Cervical Spine

A.  Prior to February 28, 1997

The Board finds that, for the period prior to February 28, 
1997, the preponderance of the evidence shows that the 
veteran had no more than moderate limitation of motion of the 
cervical spine.  During this period, flexion of the cervical 
spine was noted to be to 40 degrees, extension was to 20 
degrees, lateral flexion was to 10 degrees bilaterally, and 
rotation was to 45 degrees bilaterally, with discomfort 
accompanying all motions attempted, according to the November 
1993 VA examination report.  The record contains no 
additional records addressing limitation of motion of the 
cervical spine during this period.  The November 1993 
examination report further indicated that X-rays of the 
cervical spine revealed degenerative joint disease, unchanged 
since 1991.  Given such findings, and the absence of any 
evidence of more-than-moderate limitation of motion, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for traumatic 
degenerative arthritis, cervical spine, with limitation of 
motion, for the period prior to February 28, 1997.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206.  The Board notes, however, that while 
the veteran had discomfort with all motions attempted, there 
is no evidence that such discomfort resulted in sufficient 
additional limitation of motion to warrant an increased 
evaluation.  

B.  From February 28, 1997

The Board finds that the VA examination on February 28, 1997, 
showed that limitation of motion of the cervical spine had 
become severe.  Significantly, flexion of the cervical spine 
was markedly reduced, to 15 degrees, extension was also 
reduced to 15 degrees, lateral flexion was to 10 degrees, and 
rotation was to 40 degrees, bilaterally.  Subsequent VA 
examinations contained similar findings.  The physician who 
conducted the April 1998 and November 1999 VA examinations 
stated that it was not possible to differentiate the extent 
of impairment due solely to the veteran's service-connected 
arthritis from that due to his non-service connected 
myopathic disorder.  The Board must therefore assume that the 
entirety of the veteran's cervical limitation of motion is 
due to his arthritis.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The Board notes, additionally, that X-rays taken during the 
February 1997 examination showed moderate to severe 
degenerative disc disease of the entire spine, including the 
cervical spine.  Given such findings, as well as the severe 
limitation of motion mentioned above, the Board finds that a 
30 percent evaluation is warranted for traumatic degenerative 
arthritis, cervical spine, with limitation of motion, under 
Diagnostic Codes 5010-5290, from February 28, 1997.  As this 
is the highest available evaluation for limitation of motion 
of the cervical spine under Code 5290, an evaluation in 
excess of 30 percent is not warranted.  

II.  Lumbosacral Spine

A.  Prior to February 28, 1997

The Board finds that, for the period prior to February 28, 
1997, the preponderance of the evidence shows that the 
veteran had no more than moderate limitation of motion of the 
lumbosacral spine.  An October 1992 entry in his VA 
outpatient treatment records noted that his back had good 
mobility, and the November 1993 VA examination report noted 
that flexion was to 60 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 50 
degrees bilaterally, with discomfort during all motions 
attempted.  There are no additional records addressing 
limitation of motion of the lumbosacral spine during this 
period.  X-rays of the lumbar spine taken in November 1993 
further revealed degenerative joint disease that was reported 
to be unchanged since 1991.  Given such findings, and the 
absence of any evidence of more-than-moderate limitation of 
motion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
traumatic degenerative arthritis, lumbosacral spine for the 
period prior to February 28, 1997.

With this issue as well, the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 
at 205-206.  However, there is no persuasive showing that 
there was additional functional loss due to pain, weakness, 
fatigue or incoordination to effectively result in more than 
moderate limitation of motion of the lumbar spine.  

B.  From February 28, 1997

The Board finds that, from February 28, 1997, the evidence 
shows that limitation of motion of the lumbosacral spine is 
severe.  The VA examination report on that date indicated 
that flexion of the lumbosacral spine was now markedly 
reduced to 25 degrees, and both lateral flexion and rotation 
were reduced completely, to 0 degrees, bilaterally.  As such 
limitation of motion cannot be solely attributed to the 
veteran's non-service connected myopathic disorder, the Board 
must assume that it is all due to his service-connected 
arthritis.  See Mittleider, 11 Vet. App. at 182.  The Board 
therefore finds that the evidence supports a 40 percent 
evaluation for traumatic degenerative arthritis, lumbosacral 
spine under Diagnostic Codes 5003, 5010, 5292, from February 
28, 1997.  As this is the highest contemplated evaluation for 
limitation of motion of the lumbar spine, an evaluation in 
excess of 40 percent is not warranted under such Diagnostic 
Codes.

III.  Dorsal or Thoracic Spine

The Board notes that it is clear from the history of the 
veteran's service-connected back disability that service 
connection is in effect for the dorsal or thoracic spine.  
Recognition of that fact has been explicit since the May 1965 
rating decision.  To date, however, the veteran's traumatic 
degenerative arthritis, lumbosacral spine and dorsal spine, 
with limitation of motion, has been evaluated only under a 
Diagnostic Code that relates to limitation of motion of the 
lumbar spine.  The Board finds that a separate evaluation is 
warranted for limitation of motion of the dorsal spine.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code 5291, a 10 percent evaluation is the 
maximum contemplated evaluation for limitation of motion of 
the dorsal spine, and is warranted for both moderate and 
severe limitation of motion.  A noncompensable evaluation is 
warranted for slight limitation of motion.  Under Diagnostic 
Codes 5003 and 5010, traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. 

While there have been no specific findings addressing the 
degree of limitation of motion of just the dorsal spine, the 
Board notes that it is clear from the veteran's current 
condition that no purpose would be served in remanding this 
case for an additional VA examination to ascertain the degree 
of limitation of motion of the dorsal spine alone.  The 
November 1993 VA examination report noted that the veteran 
complained of chronic pain and stiffness involving the entire 
spine and X-rays showed the presence of arthritis throughout 
the spine.  A claimant is entitled to a 10 percent evaluation 
for painful motion of a major joint where arthritis in the 
joint is established by x-ray.  Lichtenfels v. Derwinski 1 
Vet. App. 484, 488 (1991).  Accordingly, the Board finds that 
the veteran's complaints of pain, together with the VA X-ray 
examination evidencing degenerative arthritis of the dorsal 
spine, justify a 10 percent evaluation.  As this the highest 
evaluation contemplated for limitation of motion of the 
dorsal spine under Diagnostic Code 5291, an evaluation in 
excess of 10 percent is not warranted.

Conclusion

In reaching the above determinations, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 1060475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5107). 



ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic degenerative arthritis, cervical spine, with 
limitation of motion, for the period prior to February 28, 
1997, is not warranted.  Entitlement to an evaluation in 
excess of 20 percent for traumatic degenerative arthritis, 
lumbosacral spine, with limitation of motion, for the period 
prior to February 28, 1997, is not warranted.  To this 
extent, the appeal is denied. 

Entitlement to a 30 percent rating for traumatic degenerative 
arthritis, cervical spine, with limitation of motion, is 
warranted from February 28, 1997.  Entitlement to a 40 
percent rating for traumatic degenerative arthritis, 
lumbosacral spine, with limitation of motion, is warranted 
from February 28, 1997.  Entitlement to a separate 10 percent 
rating for traumatic degenerative arthritis, dorsal spine, is 
warranted.


		
	ALAN S. PEEVY 
Member, Board of Veterans' Appeals



 

